UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4910


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDY RENE CASTELLON, a/k/a Edward Chapinva,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cr-00151-LMB-1)


Submitted:   May 13, 2010                    Decided:   June 11, 2010


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lana M. Manitta, RICH ROSENTHAL BRINCEFIELD MANITTA DZUBIN &
KROEGER, LLP, Alexandria, Virginia, for Appellant.   Neil H.
MacBride, United States Attorney, Tracy Doherty-McCormick,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edy Rene Castellon appeals his conviction of one count

of    attempt    to   induce       a   minor       to   engage    in    prostitution     and

criminal sexual activity in violation of 18 U.S.C. § 2422(b)

(2006), and one count of attempted sex trafficking of children

in violation of 18 U.S.C. §§ 1591(a)(1), (b)(1) and 1594 (2006).

He was sentenced to a total of 180 months’ imprisonment.                                 For

the reasons that follow, we affirm.

            Castellon          first     argues         that     the     district   court

improperly determined that an FBI agent’s “Significant Activity

Reports”    were      not     subject    to    mandatory         disclosure     under    the

Jencks    Act.        We    review     for    clear      error.        United   States    v.

Roseboro, 87 F.3d 642, 645 (4th Cir. 1996).                            While we have not

addressed       the   subject      directly,        other      courts    have   determined

that material similar to that in question here does not qualify

for    disclosure          under   the   Jencks         Act.       See,    e.g.,    United

States v. Pennett, 496 F.2d 293 (10th Cir. 1974) (daily activity

reports that set forth daily activity in an extremely cursory

manner are not subject to the Jencks Act).                              We are persuaded

that these decisions are correct and therefore find that the

district court neither clearly erred nor abused its discretion

by denying Castellon’s motions to strike the agent as a witness

and for a mistrial.



                                               2
            Castellon      next     challenges         the      sufficiency       of   the

evidence supporting his conviction.                    An appellant challenging

the   sufficiency    of    the     evidence       faces    a    heavy    burden.       See

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).

“[A]n appellate court’s reversal of a conviction on grounds of

insufficiency of evidence should be ‘confined to cases where the

prosecution’s failure is clear.’”                  United States v. Jones, 735

F.2d 785, 791 (4th Cir. 1984).                 After reviewing the record, we

conclude that the Government set forth sufficient evidence to

convict Castellon on both counts.

            Finally, Castellon argues that because he received the

statutory mandatory minimum sentence of 15 years for violating

§ 1591(b)(1), his sentence was unconstitutional.                              The Supreme

Court      and     this         court      have      repeatedly           upheld       the

constitutionality         of    statutory      mandatory         minimum       sentences,

however, and we see no basis to revisit those holdings today.

See Kimbrough v. United States, 552 U.S. 85, 107 (2007); United

States v. Robinson, 404 F.3d 850, 862 (4th Cir. 2005).

            We    therefore       affirm    the     judgment       of    the     district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented       in    the     materials

before   the     court    and    argument      would      not   aid     the    decisional

process.

                                                                                 AFFIRMED

                                           3